18‐128 
Haar v. Nationwide Mutual Fire Ins. Co. 
 
                    UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 

                                    _______________ 

                                August Term, 2018 
                                                   
      (Argued: January 15, 2019                Questions Certified: March 13, 2019) 
                                                   
                                Docket No. 18‐128 
                                 _______________ 
                                                   
                            DR. ROBERT D. HAAR, M.D.,  
 
                                   Plaintiff‐Appellant, 
 
                                          – v. – 
 
                    NATIONWIDE MUTUAL FIRE INSURANCE COMPANY, 
                                               
                                  Defendant‐Appellee, 
                                            
                JOHN AND JANE DOE CORPS., 1–10, JOHN AND JANE DOE 1–10, 
                                            
                                      Defendants. 
                                  _______________ 
        
B e f o r e: 
        
                 KATZMANN, Chief Judge, HALL and LYNCH, Circuit Judges. 
                                   ______________ 
 
                                                                                          
                                                                                          
                                                                                          

       Appeal from an order of the United States District Court for the Southern 
District of New York (Kaplan, J.) granting defendant‐appellee’s motion to 
dismiss, finding the New York statute under which plaintiff‐appellant sued, New 
York Public Health Law § 230(11)(b), does not create a private right of action.  
       Haar contends that the district court erred, arguing that such a right is 
implied for bad faith complaints made to the New York Department of Health’s 
Office of Professional Misconduct. Because Haar’s appeal raises questions of 
New York law for which no controlling decisions of the New York Court of 
Appeals exist, we CERTIFY a single question to the Court of Appeals. 
             _______________ 
              

             GREGORY ZIMMER, New York, NY, for Plaintiff‐Appellant. 
 
             RALPH CARTER, Duane Morris LLP, New York, NY, for Defendant‐
                   Appellee. 
             _______________ 

      PER CURIAM:  

      This appeal requires us to decide whether Robert D. Haar (“Haar”), an 

orthopedic surgeon, may assert a cause of action for damages pursuant to N. Y. 

Pub. Health Law § 230(11)(b) against Nationwide Mutual Fire Insurance 

Company (“Nationwide”), which Haar alleges submitted a bad faith report 

about him with the New York State Office of Professional Medical Conduct 

(“OPMC”). The district court (Lewis A. Kaplan, Judge) dismissed Haar’s cause of 

action asserted under Section 230(11)(b), holding that the New York Court of 

Appeals, were it faced with the question, would find that the statute does not 

create a private right of action. Because this issue turns on a question of state law 


                                          2 
       
                                                                                      
                                                                                      
                                                                                      

for which no controlling decisions of the New York Court of Appeals exist, and 

given a split in the Appellate Division, we certify this question to the Court of 

Appeals, pursuant to 22 N.Y.C.R.R. § 500.27 and 2d Cir. R. 27.2(a).  

       

                                   BACKGROUND 

      The following facts are taken from Haar’s Verified Complaint, filed in the 

Supreme Court of the State of New York, County of New York, on June 7, 2017.1 

In 2012 and 2013, Haar provided treatment to several patients injured in 

accidents involving vehicles for which Nationwide was the insurer. After 

treating these patients, Haar submitted claims to Nationwide for payment of 

medical treatment he provided. Nationwide denied one claim in full and denied 

three others in part. Nationwide denied one claim in full based on a Peer Review 

Report which concluded that there was “no cause and effect relationship” 

between the injuries treated and the alleged accident. With respect to the three 

other claims, Nationwide only partially reimbursed Haar because of the 


                                                    
      1 Reviewing de novo the district court’s decision to grant the motion to 

dismiss, we view the facts—which are not of consequence here—in the light most 
favorable to Haar. See Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 156–57 
       
(2d Cir. 2001).

                                          3 
                                                                                         
                                                                                         
                                                                                         

applicable fee schedule, rather than because of any issue with the medical 

treatment provided. 

      Nationwide submitted a complaint to the OPMC with respect to Haar’s 

conduct for the four patients he treated in 2012.2 On January 27, 2017, the OPMC 

notified Haar that it had concluded an investigation. The OPMC took no 

disciplinary action against Haar.  

      Haar’s lawsuit, alleging, inter alia, bad faith reporting in violation of N.Y. 

Pub. Health Law § 230(11)(b), followed. The claim was dismissed on November 




                                                     
       2 Haar’s Verified Complaint alleged that Nationwide’s report to the OPMC 

was submitted in 2016. Nationwide submitted a redacted version of its OPMC 
complaint, which it asserted could be considered at the dismissal stage because 
Haar “effectively” incorporated it into his complaint. The district court assumed, 
“without deciding, that the redacted form effectively was incorporated into the 
complaint.” The OPMC form reflected a filing date of October 2, 2012, not 2016, 
as Haar alleged. The district court held that the form “would establish only what 
the form stated” and “could not properly be considered for the truth of the 
matters asserted.” See Chambers v. Time Warner, Inc., 282 F.3d 147, 153‐54 (2d Cir. 
2002) (a court may properly consider a document on a motion to dismiss even 
when it has not been explicitly incorporated if it is “integral” to the complaint 
and the complaint relies upon its terms and effect). Haar also asserted a 
defamation claim, which he later withdrew “in light of the materials submitted” 
by Nationwide. The district court converted Haar’s motion to withdraw into a 
motion for summary judgment and dismissed the defamation claim as untimely.  
        
        

                                          4 
                                                                                          
                                                                                          
                                                                                          

30, 2017 because the district court found that the statute does not create a private 

right of action.  

        

                                      DISCUSSION 

       “We review the district court’s interpretation of a state statute de novo.” 

Corsair Special Situations Fund, L.P. v. Pesiri, 863 F.3d 176, 179 (2d Cir. 2017).3 

“Absent law from a stateʹs highest court, a federal court sitting in diversity has to 

predict how the state court would resolve an ambiguity in state law.” Michalski v. 

Home Depot, Inc., 225 F.3d 113, 116 (2d Cir. 2000). “In determining how the Court 

of Appeals would rule on this legal question, the decisions of New York Stateʹs 

Appellate Division are helpful indicators.” Id.  

       N. Y. Pub. Health Law § 230(11)(b) states that “[a]ny person, organization, 

institution, insurance company, osteopathic or medical society who reports or 

provides information to the [state board for professional misconduct] in good 

faith, and without malice shall not be subject to an action for civil damages or 

other relief as the result of such report.” Section 230(11)(a) lists several entities 


                                                   
     3 Unless otherwise indicated, case quotations omit all internal quotation 
      
marks, alterations, footnotes, and citations.  

                                            5 
                                                                                         
                                                                                         
                                                                                         

which “shall . . . report to the board any information which such person, medical 

society, organization institution or plan has which reasonably appears to show 

that a licensee is guilty of professional misconduct” as defined in earlier sections 

of the law. Any other person “may” make such a report. Id.  

      In determining whether an implied private right of action exists under a 

statute, New York courts are to consider three factors: “(1) whether the plaintiff 

is one of the class for whose particular benefit the statute was enacted; (2) 

whether recognition of a private right of action would promote the legislative 

purpose; and (3) whether creation of such a right would be consistent with the 

legislative scheme.” Schlessinger v. Valspar Corp., 686 F.3d 81, 87 (2d Cir. 2012) 

(applying New York law).  

      Nationwide argues that a consideration of the three factors listed in 

Schlessinger indicates that Section 230(11)(b) does not create a private right of 

action for bad faith or malicious reporting to the state board, relying in part on 

an opinion from the Southern District of New York, Lesesne v. Brimecome, 918 F. 

Supp. 2d 221 (S.D.N.Y. 2013) (Nathan, J.). There, when considering the first 

Schlessinger factor, the district court held that the overall statutory scheme of 

which Section 230(11)(b) is a part, “as a general matter, does not appear to have 


                                           6 
       
                                                                                          
                                                                                          
                                                                                          

been enacted for the benefit of individuals against whom reports are being 

made—rather, it is creating a scheme to regulate medical misconduct.” Id. at 229. 

As such, Section 230(11)(b) is not directed “toward benefiting doctors who have 

had false reports made against them; it is directed toward protecting individuals 

who have made complaints to the medical board.” Id.  

      With respect to the second Schlessinger factor, “[t]he New York Court of 

Appeals has explained that the purpose of § 230(11)(a) was to ‘encourage 

complaints,’ primarily by medical professionals, and to address the reluctance of 

such individuals to provide information regarding errant doctors because of a 

fear of litigation.” Id. (quoting McBarnette v. Sobol, 83 N.Y.2d 333, 339‐41 (1994)). 

The “[c]reation of an implied right of action in [Section] 230(11)(b) would thus be 

counter to the legislative purpose due to the likelihood that it would chill such 

complaints.” Id.   

      As to the third Schlessinger factor, the district court in Lesesne found that 

“an implied right of action would be contrary to the legislative scheme.” Id. 

Given that the statute provides that any reports of misconduct made to the 

medical board “shall remain confidential and shall not be admitted into evidence 

in any administrative or judicial proceeding,” N.Y. Pub. Health. Law § 230(11)(a), 


                                           7 
       
                                                                                           
                                                                                           
                                                                                           

an implied right of action based on such confidential reports “runs directly 

contrary” to the legislative scheme, Lesesne, 918 F. Supp. 2d at 229.  

      The Appellate Division, Second Department agrees that Section 230(11)(b) 

“does not create a private right of action.” Elkoulily v. N.Y.S. Catholic Heathplan, 

Inc., 153 A.D.3d 768, 772 (2017). The Second Department noted that “[t]he stated 

purpose of the provision is to protect individuals who have made complaints to 

the specified institutions.” Id. (citing Lesesne, 918 F. Supp. 2d at 229).  

      But the First Department reached the opposite result in Foong v. Empire 

Blue Cross & Blue Shield, 305 A.D.2d 330 (2003). In Foong, the First Department 

held that a “plaintiff has an implied right of action under Public Health Law 

§ 230(11)(b) . . . .” 305 A.D.2d at 330. To be sure, the court’s analysis in Foong was 

quite limited. The court in Foong first addressed whether a plaintiff has an 

implied right of action under N.Y. Pub. Health Law § 4406‐d, “which gives 

health care providers a measure of due process, in the form of peer review, 

against the arbitrary termination of health care plan contracts, but does not 

provide for any means of enforcement.” Id. In holding that such a right of action 

existed, the First Department rejected the argument that such a right of action 

would “thwart [a defendant’s] statutory right to terminate a [health care] 


                                            8 
       
                                                                                       
                                                                                       
                                                                                       

provider immediately, without a hearing, in cases of imminent harm to patient 

care and fraud,” noting that defendants “remain[] free to terminate a provider 

without a hearing, although . . . grounds for doing so are subject to judicial 

review.” Id. The First Department, with no further analysis, remarked that N.Y. 

Pub. Health Law § 230(11)(b) also created a private right of action “[f]or similar 

reasons,” noting that Section 230(11)(b) “immunizes from suit insurers and 

others who make good faith reports to” the OPMC. Id.4  

      “Although the parties did not request certification, we are empowered to 

seek certification nostra sponte.” Corsair, 863 F.3d at 182–83 (quoting Kuhne v. 

Cohen & Slamowitz, LLP, 579 F.3d 189, 198 (2d Cir. 2009)).5 Pursuant to the New 

York Court of Appeals’ rules, “[w]henever it appears . . . that determinative 

questions of New York law are involved in a case pending before [a federal 

circuit court] for which no controlling precedent of the Court of Appeals exists, 




                                                    
      4 Lesesne addressed Foong, but found it unconvincing due to a lack of 

“substantial analysis of the text or purpose” of Section 230(11)(b). Lesesne, 918 F. 
Supp. 2d at 229.  
       
      5 At oral argument before this Court, held on January 15, 2019, both parties 

indicated a willingness for the question of whether Section 230(11)(b) creates a 
       
private right of action to be certified to the New York Court of Appeals.  

                                          9 
                                                                                           
                                                                                           
                                                                                           

the court may certify the dispositive questions of law to the Court of Appeals.” 

22 N.Y.C.R.R. § 500.27(a); see also 2d Cir. R. 27.2(a) (“If state law permits, the 

court may certify a question of state law to that state’s highest court.”). 

      Our decision to certify questions to the Court of Appeals is discretionary. 

See Penguin Grp. (USA) Inc. v. Am. Buddha, 609 F.3d 30, 41–42 (2d Cir. 2010). In 

determining whether to exercise that discretion, we consider whether “the New 

York Court of Appeals has not squarely addressed an issue and other decisions 

by New York courts are insufficient to predict how the Court of Appeals would 

resolve it”; whether “the statute’s plain language does not indicate the answer”; 

whether “a decision on the merits requires value judgments and important 

public policy choices that the New York Court of Appeals is better situated than 

we [are] to make”; and whether “the questions certified will control the outcome 

of the case.” Id. at 42. Those factors, combined with the existence of a New York 

State Appellate Division split, weigh in favor of certification in this case. See also 

Corsair, 863 F.3d at 183 (“When assessing whether to certify a question for 

review, we have traditionally considered whether a state court decision has ever 

provided an authoritative answer . . . .”) (emphasis added).   

 


                                           10 
       
                                                                                          
                                                                                          
                                                                                          

                                   CONCLUSION 

      For the reasons stated, the Court hereby certifies the following question to 

the New York Court of Appeals: 


   1. Does New York Public Health Law Section 230(11)(b) create a private right 

      of action for bad faith and malicious reporting to the Office of Professional 

      Medical Conduct?  


      We invite the Court of Appeals to reformulate this question as it sees fit or 

expand it to address any other issues of New York law that would assist this 

Court in determining whether Haar may assert a cause of action under Section 

230(11)(b) against Nationwide.  

      It is hereby ORDERED that the Clerk of this Court transmit to the Clerk of 

the New York Court of Appeals this opinion as our certificate, together with a 

complete set of briefs, appendices, and the record filed in this case by the parties. 

The parties shall bear equally any fees and costs that may be imposed by the 

New York Court of Appeals in connection with this certification. This panel 

retains jurisdiction for purposes of resolving this appeal once the New York 

Court of Appeals has responded to our certification. 



                                          11 
       
                                                                                    
                                                                                    
                                                                                    

                                          

                                   CERTIFICATE 

      The foregoing is hereby certified to the New York Court of Appeals 

pursuant to 22 N.Y.C.R.R. § 500.27(a) and 2d Cir. R. 27.2(a), as ordered by the 

United States Court of Appeals for the Second Circuit. 

       




                                         12